Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is considered to be Macionczyk et al. (US Pub. 2014/0016083) which discloses a colored mark using interference layer systems on a lens body (abstract) but discloses the article for a spectacle lens. Macionczyk does not disclose the system applied to a cover substrate or housing to a consumer electronic product as claimed. Further, On et al. (US Pub. 2013/0280463 A1) discloses a display protector for a consumer product with an image layer (abstract) but does not disclose contiguous stacked sublayers to form the image as claimed. Thus, the prior art of record is not considered to disclose or render obvious all the claimed features of independent claims 1 or 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783